Citation Nr: 1210641	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  06-19 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed as being secondary to herbicide exposure.

2.  Entitlement to service connection for hypertension, claimed as being secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  A timely Notice of Disagreement was received from the Veteran in September 2005.  After a Statement of the Case was issued in May 2006, the Veteran perfected his appeal in June 2006 by filing a VA Form 9 substantive appeal.  The Veteran testified at a February 2010 video conference hearing which he attended from the Denver RO.

The issue of entitlement to service connection for hypertension, claimed as being secondary to diabetes mellitus, type II is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's active duty service included a two week period of service in Da Nang, Vietnam from late December of 1969 through early January of 1970, during which he was presumably exposed to herbicides including Agent Orange.

2.  The Veteran has received a diagnosis of diabetes mellitus, type II which is presumed to have been caused by in-service exposure to herbicides.



CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Insofar as the Veteran's claim for service connection for diabetes mellitus, type II, the Board has considered whether VA has fulfilled its notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Nevertheless, given the favorable action taken below as to that issue, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

II.  Service Connection for Diabetes Mellitus, Type II

A.  General Service Connection Principles

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active military, naval or air service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection for certain chronic diseases, such as diabetes mellitus, type II, may be presumed if they became manifest to a degree of 10 percent disabling during the veteran's first year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Also, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2011).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii).  These listed diseases include Type 2 diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes).  38 C.F.R. § 3.309(e)  (2010).

A disorder may also be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical evidence, or, in certain circumstances, lay evidence, of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

B.  Analysis

In his claims submissions, the Veteran asserts entitlement to service connection for diabetes mellitus, type II, secondary to Agent Orange exposure during purported service in the Republic of Vietnam.  In support of his claim, he asserts that he served in Da Nang, Vietnam for a two week period around Christmas of 1969 while awaiting transfer from the U.S.S. Princeton to the U.S.S. Thomaston.

Post-service treatment records in the claims file reflect that the Veteran initially reported symptoms of increased frequency of urination and increased thirst during VA treatment in November 2004.  Blood tests performed at that time revealed elevated glucose levels and treating physicians diagnosed diabetes mellitus, type II.  The post-service treatment records do not provide any opinions as to the etiology for the Veteran's diabetes.  As detailed above, service connection for the Veteran's diabetes mellitus, type II may be established, even in the absence of an etiology opinion, by presumption under 38 C.F.R. § 3.309(e) if the undisputed evidence shows that the Veteran served in Vietnam between January 9, 1962 and May 7, 1975 and was therefore presumptively exposed to herbicides during such service.

At his February 2010 video conference hearing, the Veteran provides additional specific details concerning his purported service in Vietnam.  In this regard, he testified that he served as a boiler man on board the U.S.S. Princeton and the U.S.S. Thomaston.  According to the Veteran, his transfer to the U.S.S. Thomaston was necessary because the U.S.S. Princeton was being decommissioned.  He recalls further that after concluding his service on the U.S.S. Princeton, he took 30 days of leave and returned home.  At the end of his leave, he flew to Da Nang, Vietnam to await reassignment to the U.S.S. Thomaston.  According to the Veteran, he arrived in Da Nang three days before Christmas of 1969 and remained there until the week after New Year's Day of 1970.  He states that he was flown by helicopter from Da Nang to his new assignment on the U.S.S. Thomaston.

Consistent with the Veteran's assertions, an enlisted performance record contained in his service personnel file shows that his last performance review for service on board the U.S.S. Princeton was performed on September 16, 1969.  The next listed entry in his enlisted performance record was made on March 24, 1970 for service on board the U.S.S. Thomaston.  Further, a service treatment record dated November 1969 constitutes the Veteran's final administrative entry relevant to his service on board the U.S.S. Princeton.  Chronologically, the next service treatment record is a January 1970 record prepared on board the U.S.S. Princeton.  These records confirm that the Veteran was transferred from the U.S.S. Princeton to the U.S.S. Thomaston at some time between November 1969 and January 1970, and moreover, is consistent with the Veteran's testimony that he was on 30 days leave before flying to Da Nang around Christmas of 1969 and resuming duties on the U.S.S. Thomaston in January 1970.

VA has also obtained, from the National Archives and Records Administration, excerpts of ship's log entries for the U.S.S. Thomaston, from November 15, 1969 through January 3, 1970.  These entries also confirm that the U.S.S. Thomaston ran routine voyages between Subic Bay in the Philippines to the operations area around Da Nang, Vietnam.  Also consistent with the Veteran's assertions, the ship's logs entries reflect that the U.S.S. Thomaston was moored in Hong Kong Harbor on December 16, 1976 before departing for Okinawa, Japan.  A separate entry from December 28, 1969 reflects that the U.S.S. Thomaston was at that time enroute from Okinawa to the Da Nang Operations Area, where it arrived on January 1, 1970.  The final entry from the ship's log, dated January 3, 1970, shows that the U.S.S. Thomaston remained in the area around Da Nang through that time.  Accordingly, information gained from the U.S.S. Thomaston's ship's logs is also consistent with the details provided by the Veteran concerning his brief service in Da Nang, Vietnam.

The claims file also contains a ship's history for the U.S.S. Princeton which also states that the U.S.S. Princeton was decommissioned and stricken from the Naval Vessel Register on January 30, 1970.  This information is also consistent with the Veteran's assertions concerning the circumstances of his transfer from the U.S.S. Princeton to the U.S.S. Thomaston in January 1970.

The available evidence in this case does not contain explicit proof that the Veteran was present in Da Nang, Vietnam during the timeframe expressed by the Veteran.  Nonetheless, the documented and established facts concerning the decommissioning of the U.S.S. Princeton in January 1970, the Veteran's transfer from the U.S.S. Princeton to the U.S.S. Thomaston in the interval between November 1969 and January 1970, and the U.S.S. Thomaston's presence in the Da Nang Operations Area from January 1, 1970 through at least January 3, 1970, in combination with specific details provided by the Veteran in his hearing testimony, bring the balance of the evidence concerning question of the Veteran's purported Vietnam service into relative equipoise.  In instances where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert, 1 Vet. App. 49.  Accordingly, the Board affords the Veteran the benefit of the doubt as to the issue of his service in Da Nang, Vietnam, and finds in the Veteran's favor as to that issue.  38 U.S.C.A. § 5107(b).

In view of the Veteran's service in Da Nang, Vietnam, the Veteran is presumed to have been exposed to Agent Orange as a result of such service.  38 C.F.R. § 3.307(a)(6)(iii).  As noted above, the post-service treatment records show that the Veteran was diagnosed with diabetes mellitus, type II in November 2004.  In the absence of contrary evidence, the Veteran's diabetes mellitus, type II is also presumed to have been incurred as a result of his presumed exposure to Agent Orange.  38 C.F.R. § 3.309(e).

Accordingly, the criteria for service connection for diabetes mellitus, type II, claimed as being secondary to herbicide exposure, have been met.  To that extent, this appeal is granted.


ORDER

Service connection for diabetes mellitus, type II, claimed as being secondary to herbicide exposure, is granted.


REMAND

Initially, the Board notes that the post-service VA treatment records that have been associated with the claims file pertain to treatment received by the Veteran only through November 2010.  In view of the following development action ordered by this remand, efforts should be made to update the treatment records in the claims file by contacting the Veteran and requesting that he identify the names and addresses for any VA or private medical facilities that have rendered treatment for his hypertension since November 2010.  Thereafter, efforts should be made to obtain all records identified by the Veteran, and any obtained records should be associated with the claims file.  38 C.F.R. § 3.159(c)(1) and (2).

With respect to the Veteran's claim for service connection for hypertension, claimed as being secondary to diabetes mellitus, type II, the post-service VA treatment records show that the Veteran was initially diagnosed with hypertension in November 2004, at the same time that his diabetes mellitus, type II was diagnosed.

In August 2005, the Veteran was afforded a VA examination to determine the nature and etiology of his hypertension.  In the corresponding report, the VA examiner confirmed the Veteran's hypertension diagnosis and opined that the hypertension was not causally related to his diabetes.  In support of this conclusion, the examiner stated that the Veteran did not demonstrate a nephropathy, and moreover, the Veteran's hypertension did not begin until three to four months after the initial onset of diabetes.

The examiner does not explain the significance of the absence of nephropathy or why such absence precludes a possible etiological relationship between the Veteran's diabetes and hypertension.  Also, although the examination was accompanied by a review of the claims file by the examiner, the examiner appears to rely on the erroneous finding that the Veteran's hypertension did not begin until three or four months after the onset of diabetes.  In this regard, and as noted above, the records appear to indicate that the Veteran's hypertension was diagnosed simultaneously with his diabetes mellitus, type II diagnosis.  For these reasons, the Board finds that the etiology opinion for hypertension expressed in the August 2005 VA examination report is inadequate and does not permit it to make a determination as to whether the Veteran's hypertension is proximately due to or the result of his service-connected diabetes mellitus, type II.

The Board finds that remand is necessary so that the Veteran may be afforded a new VA examination to determine the nature and etiology of his hypertension.  38 C.F.R. § 3.159(c)(4).  The claims file should be provided to the examiner, who must review the entire claims file in conjunction with the examination.  The examiner must be asked to provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension is proximately due to or the result of his service-connected diabetes mellitus, type II.  In addition, the examiner should also be asked to provide an opinion as to whether it is as likely as not that the Veteran's hypertension has been permanently aggravated (increased in discernable severity to a permanent degree) by his service-connected diabetes mellitus, type II.  

Thereafter, the RO should readjudicate the Veteran's claim for service connection for hypertension, claimed as being secondary to diabetes mellitus, type II.  If, on readjudication, the outcome of the Veteran's claim remains adverse to the Veteran, then the Veteran and his representative should be provided a Supplemental Statement of the Case and be given a reasonable opportunity to respond.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim of entitlement to service connection for hypertension, claimed as being secondary to diabetes mellitus, type II.  Such notice must also provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The letter must also advise the Veteran that VA is undertaking efforts to obtain additional treatment records which pertain to treatment for hypertension since November 2010, and to schedule a VA examination to determine the nature and etiology of his hypertension. 

The Veteran should also be provided a VA 21-4142 release and be requested to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his hypertension since November 2010.

2.  Then, the RO should contact the private and/or VA medical facilities identified by the Veteran and obtain the Veteran's complete treatment records from each of those facilities.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results or only partial results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

3.  Then, the Veteran should be afforded a new VA examination by a physician to determine whether it is at least as likely as not that the Veteran's hypertension is proximately due to or the result of his service-connected diabetes mellitus, type II.  The claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's hypertension is proximately due to or the result of his service-connected diabetes mellitus, type II.  , The VA examiner is also requested to provide an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's hypertension has been permanently aggravated (increased in discernable severity to a permanent degree) by his service-connected diabetes mellitus, type II.  

The examiner's opinions should be supported by fully explained rationale that takes into account and addresses the symptoms, findings, and diagnoses expressed in the available service treatment records, service personnel records, post-service treatment records, the Veteran's claims submissions and hearing testimony, prior August 2005 VA examination, and other evidence in the claims file.  The examiner's rationale should also include an explanation as to the significance of any symptoms or findings which serve as the basis for the examiner's opinion and a discussion as to why or why not such symptoms or findings support an etiological relationship between the Veteran's hypertension and diabetes mellitus, type II. The examiner's opinions and supporting rationale must be expressed in a typewritten report.

4.  After completion of the above development, the Veteran's claim of entitlement to service connection for hypertension, claimed as being secondary to diabetes mellitus, type II, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case as to those issues and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


